Case: 18-40346      Document: 00514791241         Page: 1    Date Filed: 01/11/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                    United States Court of Appeals

                                    No. 18-40346
                                                                             Fifth Circuit

                                                                           FILED
                                  Summary Calendar                  January 11, 2019
                                                                      Lyle W. Cayce
CATHERINE JENKINS,                                                         Clerk


              Plaintiff - Appellant

v.

UNITED STATES POSTAL SERVICE; UNITED STATES OF AMERICA,

              Defendants - Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:17-CV-316


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       This case presents two issues on appeal.              The first is whether the
Appellant’s claim for personal injury and property damages, which offers only
general assertions of injury, satisfies the “sum certain” requirement of the
Federal Tort Claims Acts (“FCTA”). 28 U.S.C § 1346(b)(1). The second is
whether equitable tolling applies to this case, where the only reasons offered
for delay are attorney neglect or error. Plaintiff-Appellant Jenkins presses the




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40346      Document: 00514791241    Page: 2   Date Filed: 01/11/2019



                                  No. 18-40346


same arguments offered below, on which the district court ruled, and presents
no new legal arguments or factual allegations.
         Following a collision between an employee of the United States Postal
Service (“USPS”) and Ms. Jenkins and her minor children, a rotation of
attorneys sent letters to the USPS indicating that a collision and injury
occurred, requesting the production and preservation of evidence, and
providing notice of representation. While the letters included a request for a
rental vehicle reimbursement, none of the letters specified a monetary sum to
cover injuries. The USPS mailed a letter to Ms. Jenkin’s attorney noting that
the letters were not sufficient to serve as a claim and providing instructions on
how to submit a proper claim. The instructions included the admonition that
a proper claim must provide a “sum certain” amount for injuries or losses, and
that under 28 U.S.C. § 2401(b) an administrative claim must be filed within
two years from the time the claim accrues.            Rather than submit an
administrative claim, the attorneys filed suit under the FTCA one month
before the two-year limitations period had run. The district court held an
initial pretrial conference in which Appellants’ counsel admitted that the
letters lacked a sum certain sufficient to make the letters an administrative
claim. The district court granted Appellee’s motion to dismiss, finding that the
court lacked subject matter jurisdiction because Appellants did not present an
administrative claim prior to filing suit and that attorney error or neglect
would not authorize the application of equitable tolling to the FTCA claims.
         On appeal, Appellants press the same arguments offered below and
provide no new legal arguments or factual allegations on which the district
court did not rule. Finding no reversible error of fact or law, we AFFIRM the
district court judgment for essentially the same reasons articulated by that
court.
                                        2